UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6057



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SAMUEL ROBERT QUEEN, JR.,

                                            Defendant - Appellant.




                            No. 97-6139



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


SAMUEL ROBERT QUEEN, JR.,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CR-93-369-B)
Submitted:   July 24, 1997               Decided:    August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se. Steven Zimmerman,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Jan Paul
Miller, Assistant United States Attorney, Barbara Suzanne Skalla,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Samuel Robert Queen appeals from the district court's orders

denying as moot his motions for return of seized property, for an

itemization of property seized, to incorporate newly discovered

evidence, and for reimbursement for forfeited property. Because the

government properly destroyed seized contraband, 21 U.S.C.A. §
881(a) (West 1981 & Supp. 1997), prepared an itemization of prop-

erty seized, and returned to Queen or his designee all of the

property listed as seized from Queen, the district court properly

denied the motions as moot. Queen also asserts that a greater sum
of money was seized from him than that reported and returned to

him, and he seeks reimbursement for damage to his property while in

the possession of the government. While we affirm the denial of

Queen's motions as moot, we modify the district court orders to

reflect that the disposition is without prejudice to Queen's abil-

ity to pursue a remedy under the Federal Tort Claims Act. 28 U.S.C.
§§ 2671-80 (1994). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                3